Citation Nr: 1500682	
Decision Date: 01/07/15    Archive Date: 01/13/15

DOCKET NO.  12-29 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an initial schedular rating for post-traumatic stress disorder (PTSD) with alcohol dependence in excess of 50 percent prior to July 12, 2012 and in excess of 70 percent on and after July 12, 2012. 

2. Entitlement to an extraschedular rating for service-connected PTSD.  

3. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 

4. Entitlement to service connection for grovers disease, claimed as malignant melanoma, upper back, and basal cell carcinoma.  


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1970, including combat service in the Republic of Vietnam.  His decorations include the Purple Heart Medal and the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2011 and June 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

This claim was before the Board in December 2013.  The Board remanded the claim to obtain potentially outstanding pertinent treatment records and to afford the Veteran a contemporaneous VA examination.  As discussed below, the AOJ substantially complied with the Board's remand instructions and the Board can proceed to adjudicate the appeal.  Stegall v. West, 11 Vet. App. 268 (1998).       
 
In June 2014, the RO denied entitlement to service connection for grovers disease.  The Veteran's electronic claims file includes a July 2014 notice of disagreement to the June 2014 rating decision.  This issue is remanded as the RO has not yet issued a statement of the case.  

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of unemployability is submitted, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the evidence indicates that the Veteran stopped working in approximately May 2012, the issue of entitlement to a TDIU has been raised and is within the jurisdiction of the Board. 

The issues of entitlement to service connection for grovers disease, entitlement to TDIU, and entitlement to an extraschedular rating for PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDING OF FACT

Throughout the appeal, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, due to such symptoms as suicidal and homicidal thoughts, sleep problems, and nightmares; but at no point during the appeal has the Veteran's PTSD manifested to total occupational and social impairment. 


CONCLUSIONS OF LAW

1. Prior to July 12, 2012, the criteria for a schedular rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014).  

2. The criteria for a schedular rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Assist and Notify 

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist the Veteran in obtaining evidence pertinent to his claim.  The Veteran's pertinent records of VA treatment, dated through June 2014, have bene associated with the claims file.  Pertinent private treatment records are also associated with the claims file.  VA sent a letter to the Veteran in December 2013 requesting that the Veteran complete and return the appropriate form to authorize VA to obtain any additional outstanding private treatment records.  Since December 2013, the Veteran stated that he is continuing treatment with a psychologist and social worker through the VA but he has not provided VA the necessary information to obtain any outstanding private treatment records.  Thus, the Board finds that VA adjudication of the appeal may go forward without any such additional records.  See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (holding that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").   
 
The Veteran was afforded VA examinations in August 2011 and January 2014.  The examination reports are adequate to determine the severity of the Veteran's PTSD as the examiners conducted appropriate evaluations of the Veteran and noted examination findings as to the severity and the extent of the Veteran's PTSD symptoms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected PTSD since he was last examined in January 2014.  As such, a new examination is not warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

As noted above, the Board remanded the claim in December 2013 in order to obtain potentially pertinent outstanding treatment records and to afford the Veteran a contemporaneous VA examination.  The Veteran was provided an Authorization and Consent to Release Information form in December 2013.  The Veteran has yet to respond to the December 2013 letter.  Also discussed above, an adequate January 2014 VA examination report was obtained.  Thus, the Board finds that there has been substantial compliance with the remand directives and the Board can proceed with the adjudication of the appeal.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial and not strict compliance with the terms of a remand request is required); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  


Initial Rating Claim     

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes (DCs) identify various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014). 

PTSD is evaluated under a general rating formula for mental disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2014).  A 50 percent rating is warranted where there is an occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted where there is an occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.

A 100 percent disability rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The Global Assessment of Functioning (GAF) is a scale reflecting psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score between 31 and 40 indicates some impairment in reality testing or communication or major impairment in several areas.  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A score of 61 to 70 is defined as indicating some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning but generally functioning pretty well, and has some meaningful interpersonal relationships.  See Carpenter v. Brown, 8 Vet. App. 240, 242-244 (1995). 

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013). 

By way of background, in September 2011, the RO granted service connection for PTSD with alcohol dependence and assigned a 50 percent rating effective July 21, 2011.  In a rating decision dated March 2014, the RO increased the Veteran's disability rating for PTSD to 70 percent, effective July 12, 2012.  The Veteran now contends that his PTSD has been more severe that the currently assigned ratings and that he is entitled to a higher disability rating.  After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a 70 percent disability rating for his PTSD prior to July 12, 2012.  However, the preponderance of the evidence is against a finding of a 100 percent disability rating as the Veteran's PTSD symptoms have not manifested to total occupational and social  impairment.  

The Veteran's mental health treatment records include a diagnosis of PTSD, as well as depression and "other personal history of psychological trauma."  The January 2014 VA examiner specifically opined that it was not possible to "fully and definitely differentiate which symptoms . . . are attributable to which diagnosis."  When it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  As such, the reported symptoms of the Veteran's mental health conditions are for consideration in the evaluation of PTSD.    

After careful review of the evidence of record, the Board finds that the Veteran is entitled to a 70 percent disability rating prior to July 12, 2012.  During the August 2011 VA examination, the Veteran reported that he has had homicidal thoughts without a specific intent since his service in Vietnam.  The Veteran's September 2011 notice of disagreement described that the Veteran had marital problems and that he and his current wife have been separated on several different occasions.  An October 2012 letter from the Veteran's social worker stated that the Veteran had engaged in therapy with his son for a few months in 2011.  The son reported that the Veteran demonstrated "abusive behavior."  The social worker stated that the Veteran's PTSD had a "significant impact and likely resulted in significant impairment in his ability to function as a parent and as a husband."  An October 2012 letter from the Veteran's psychologist noted that the Veteran's son had a traumatic death in May 2012.  The psychologist stated that since the death of the son, the Veteran had a renewal of intrusive thoughts and nightmares and that the Veteran's PTSD "is having a strong negative impact in social and occupational areas."  A June 2012 VA treatment record noted that the Veteran has experienced "passive" suicidal ideations with no intent or plan since his son's death and that the Veteran was not currently working secondary to bereavement.  The Veteran's January 2014 VA examiner diagnosed the Veteran with PTSD and personal history of psychological trauma and opined that it was not possible to distinguish the symptoms of each disorder.  In light of this evidence, the Board finds that the Veteran is entitled to a 70 percent rating prior to July 12, 2012 as the Veteran has experienced suicidal and homicidal thoughts, as well as decreased social and occupational functioning.  

However, the Board concludes that the preponderance of the evidence is against the finding that the Veteran's PTSD symptoms manifested to the degree required for total occupational and social impairment.  There is no evidence of record that demonstrates symptoms of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, or severe memory loss.  In fact, both the August 2011 and January 2014 VA examination reports found that the Veteran had good personal hygiene, was fully oriented, and did not endorse hallucinations or demonstrate gross impairment in thought process.    

The evidence of record also does not demonstrate that the Veteran is in persistent danger of hurting himself or others.  The Board notes that the Veteran has endorsed suicidal and homicidal thoughts at times during the course of the appeal.  However, the Veteran stated that although he has thought about suicide he does not have the intent to commit suicide as he would not want to do that to his loved ones.  See May 2013 VA treatment record.  Moreover, the Veteran denied suicidal or homicidal ideations in December 2013 and denied a history of suicide attempts in the January 2014 VA examination report.  Therefore, the Board does not find that the Veteran's PTSD symptoms rise to the level of persistent danger of hurting one's self or others.  

The Board acknowledges that the evidence of record indicates that the Veteran has experienced decreased social and occupational functioning since his son passed away.  Prior to the son's death, the Veteran reported that he had close friends, was involved in social activities, had a "close" relationship with his stepdaughter, and worked full-time as an attorney.  See July 2011 VA treatment records and August 2011 VA examination report.  The Veteran's psychologist stated that the Veteran's condition has worsened since his son's death and that he now experiences marked interference with employment.  See October 2012 and May 2013 letters.  

Although the Veteran's condition may have worsened after the passing of the Veteran's son, the Board finds that the Veteran's symptoms have not manifested to total occupational and social impairment at any time during the appeal.  Despite reporting daily "crying spells," continuous depression, and a decrease in pleasurable activities, the Veteran still reported a "close" relationship with his wife.  See June 2012 and May 2013 VA treatment record and October 2012 lay statement.  The Board further notes that although the Veteran stopped working full-time, he still maintained contact with his office secretary.  See January 2014 VA examination report.  Moreover, the Board finds it significant that both the private psychologist and the January 2014 VA examiner specifically opined that the Veteran's occupational and social impairment has manifested to deficiencies in "most areas."  See June 2013 letter and January 2014 VA examination report.  Thus, both the private psychologist and VA examiner have indicated that the Veteran's PTSD has not manifested to total occupational and social impairment, even after the death of his son.  

The Board concludes that the Veteran's symptoms do not manifest to the degree required for a 100 percent rating as the competent and credible medical evidence of record does not indicate total occupational and social impairment.  In reaching this conclusion the Board has considered the benefit-of-the-doubt rule.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 53-56 (1990).  Furthermore, staged ratings are not warranted in the present case as the Veteran's symptoms at no point during the appeal period manifest to total social and occupational impairment.   


ORDER

Entitlement to a 70 percent schedular disability rating for service-connected PTSD prior to July 12, 2012 is granted. 

Entitlement to a schedular disability rating in excess of 70 percent for service-connected PTSD is denied. 


REMAND

In the above discussion, the Board granted entitlement to a 70 percent schedular disability rating for PTSD prior to July 12, 2012 and denied entitlement to a higher schedular disability rating for PTSD.  The evidence of record revealed that the Veteran stopped working as an attorney after his son passed away in approximately May 2012.  A June 2013 letter from the Veteran's private psychologist noted that the Veteran's PTSD had worsened as a result of the son's death and that the Veteran now has marked interference with employment.  Thus, in light of Rice, the issue of entitlement to TDIU is before the Board.  The Board finds that a VA examination is warranted to determine whether the Veteran is unemployable due to his service-connected disabilities.          

Moreover, in light of the June 2013 letter noting that the Veteran has marked interference with employment, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating for PTSD will also be remanded.  

The Board further notes that the RO denied entitlement to service connection for grovers disease in June 2014.  The Veteran disagreed with the June 2014 rating decision in a July 2014 statement.   The RO has not yet issued a statement of the case as to this issue.  This should be accomplished upon remand.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

The Board also notes that the issue of entitlement to a compensable rating for service-connected bilateral hearing loss was raised by the record in a July 2014 statement.  As the issue of entitlement to TDIU is before the Board pursuant to Rice, the issue of entitlement to a compensable rating for service-connected bilateral hearing loss is also before the Board.  38 U.S.C.A. § 5103A(g).  Thus, the Veteran should be afforded a contemporaneous VA audiology examination upon remand.

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a statement of the case regarding the issue of entitlement to service connection for grovers disease, claimed as malignant melanoma, upper back, and basal cell carcinoma.  The Veteran should be advised that if he wants the Board to consider this matter, he should timely submit a substantive appeal.  

2. Send the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, as well as appropriate VCAA notice for a claim of entitlement to TDIU. 

3. Gather any outstanding pertinent records of VA treatment dated since June 2014 and associate these records with the claims file. 

4. Afford the Veteran an additional opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of any private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any identified source.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.  

5.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from himself and from other individuals who have first-hand knowledge of the impact of the Veteran's service-connected disabilities on his ability to secure or follow substantially gainful occupation.  Such information may include his pay stubs, wage information, and amount of hours worked per week.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

6. Schedule the Veteran for a VA audiology examination to determine the nature, extent, and severity of his service-connected bilateral hearing loss.  The claims file should be made available and reviewed by the examiner.  The examination is to encompass pure tone threshold (in decibels) and Maryland CNC testing.  In addition to objective test results, the examiner should describe the functional effects caused by the hearing disability in the report, including the effect of the Veteran's hearing loss on his occupational and daily functioning.  

7.  Have the Veteran undergo an appropriate VA examination, to be conducted, if possible, by a VA vocational specialist, if available, to determine the impact of his service-connected disabilities on his ability to work.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

After reviewing the record and conducting any necessary tests, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.

8.  Thereafter, the RO should then adjudicate the claim for a higher rating for PTSD based on an extraschedular rating, the increased rating claim for bilateral hearing loss, and the claim for TDIU.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


